Order entered October 19, 2016




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-16-00118-CV

                              RMAX OPERATING, LLC, Appellant

                                              V.

               GAF MATERIALS CORPORATION OF AMERICA, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04125

                                          ORDER
       The reporter’s record in this appeal was first due March 12, 2016. We granted court

reporter Vielica Dobbins three extensions of time to file the record. When Ms. Dobbins failed to

file the record following those extensions, we granted appellant’s motion to compel production

of the reporter’s record and ordered Ms. Dobbins to file the record by September 30, 2016. Ms.

Dobbins did not file the record and did not communicate with the Court regarding the status of

preparation of the record.

       On October 17, 2016, we ordered Ms. Dobbins to file the record by October 24, 2016 and

ordered that Ms. Dobbins not sit as a court reporter in any capacity until she has filed the

reporter’s record in this appeal. Ms. Robbins now seeks an extension until October 28, 2016 to



                                               1
file the record in this case. We DENY court reporter Vielica Dobbins’s October 17, 2016

request for an extension of time to file the reporter’s record in this case.



                                                       /s/     CRAIG STODDART
                                                               JUSTICE




                                                   2